           Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                               CONSENT TO PROCEED BY VIDEO OR
 UNITED STATES OF AMERICA,
                                                                               TELE CONFERENCE
                             -against-
                                                                                 20-CR-521   (CM )( )



James Cahill                           Defendant(s).
-----------------------------------------------------------------X

Defendant _ _ _James Cahill _ _ _ _ _ hereby voluntarily consents to participate in the
following proceeding via _X_ videoconferencing or _X_ teleconferencing:

          Initial Appearance Before a Judicial Officer

          Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

XX        Conference Before a Judicial Officer




   efendant's Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

James Cahill                                                         Sanford Talkin
Print Defendant's Name                                               Print Counsel's Name
     Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 2 of 9


                                                                                                        October 20, 2020




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ------------ -· -----------••• -----· ------•--------- ----- ---. -•-. -X
                                                                                       CONSENT TO PROCEED BY
   UNITED STATES OF AMERICA,
                                                                                       VIDEOCONFERENCE OR
                                                                                       TELECONFERENCE
                                  -v-
                                                                                            20 CR 521 (CM)
                                        Christopher Kraft,
                                                   Defendant(s).
   ------------. ------------------.. ------------. ------. -----.. ---.. X

  Defendant Christopher Kraft hereby voluntarily consents to pa rticipate in the following
  proceeding via videoconferencing/Teleconference :

            Initial Appearance/Appointment of Counsel

            Arraignment (If on Felony Information , Defendant Must Sign Separate Waiver of
            Indictment Form)

            Preliminary Hearing on Felony Complaint

            Bail/Revocation/Detention Hearing

           Status and/or Scheduling Conference

           M isdemeanor Plea/Trial/Sentence




Print Defendant's Name

                                                                               Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology .


~                                                          ;tJftj20 !k~-)~/Jrcl_
                                                                               U.S. District Judge
            Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 3 of 9

                                                                                                     March 31, 2020



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------ --------·--------------------------------------------X
UNITED STATES OF AMERICA,                                                        CONSENT TO PROCEED BY
                                                                                 VIDEOCONFERENCE OR
                             -v-                                                 TELECONFERENCE

                                                                                  )_t, -CR-~.).{   ){ )




 Defendant       :fal:r1·1J;.      t+~ \l                  hereby voluntarily consents to
 participate in the following proceeding via videoconferencing/Teleconference:

          Initial Appearance/Appointment of Counsel

           Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
           Indictment Form)

           Preliminary Hearing on Felony Complaint

           Bail/Revocation/Detention Hearing

 ~ Status and/or Scheduling Conference

           Misdemeanor Plea/Trial/Sentence




    ~z~
£clendaflt's Signature          =::::                                 Defense Counsel's Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

   PCKtrid'.. f:h1\
 Print Defendant's Name                                               Print Defense Counsel's Name



 This proceeding was conducted by reliable videoconferei:1cing t echnology.


    ro/z<tjio
 Date
                                                                             ~k.kd.._
                                                                      U.S. District Judge/tJ.S. Me!!:istrate Judge
           Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 4 of 9

                                                                                                                                                 March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------- ------------------------------------------X
UNITED STATES OF AMERICA,
                                                                                      CONSENT TO PROCEED BY
                                                                                      VIDEOCONFERENCE OR
                    -v-                                                               TELECONFERENCE
 William Brian Wangerman
                                                                                          20 -CR- 521( ) (Co/1
                                       Defendant(s) .
-----------------------------------------------------------------X

Defendant William Brian Wangerman                                              hereby voluntarily consents to
participate in the following proceeding via videoconferencing/Teleconference :

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

xx       Status and/or Scheduling Conference on October 22, 2020

         Misdemeanor Plea/Trial/Sentence


                                                                                                  Digitally signed by Jill R.

/s William Brian Wangerman by Shellow                                 Jill R. Shellow ~:;~~;;,20 1020134449
                                                                                                  ·04 '00'


Defendant's Signature                                                 Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

William Brian Wangerman                                                Jill R. Shellow

Print Defendant's Name                                                Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.


                                                                                      I
                                                                                          ,-t?'
                                                                                          :
                                                                                          •
                                                                                             . ,. I
                                                                                              •      -~
                                                                                                          ,. .• .
                                                                                                          ,.>   •._..,•• . ,.._ #
                                                                                                                                    z ~·
                                                                                                                                    ,
                                                                                                                                , .t¥J .,
                                                                                                                                    ~ ~
                                                                                                                                             .
                                                                                                                                            .~
                                                                                                                                                           --


                                                                      U.S. District Judge/U.S. Magistrate Judge
             Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 5 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                     CONSENT TO PROCEED BY VIDEO OR
                                                                               TELE CONFERENCE
                             -against-
                                                                           ~ 0-CR-s      t   i( )


KEVIN McCARRON,
                                                Defendant(s).
-----------------------------------------------------------------x


Defendant              KEVIN McCARRON                               hereby voluntarily consents
to participate in the following proceeding via _JL videoconferencing or _JL teleconferencing:

 X         Initial Appearance Before a Judicial Officer

_lL        Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
           Indictment Form)

           Bail/Detention Hearing

           Conference Before a Judicial Officer




 5/sl~ & ~
oJfendant's Signature
(Judge may obtain verbal consent on
                                                                      ~11~_µ
                                                                     Defendant's Counsel's Signature

Record and Sign for Defendant)

Kevin Mccarron                                                         Camille M. Abate
Print Defendant's Name                                               Print Counsel's Name



Thi.s proceeding was conducted by reliable video or telephon~ pnferenl~g t;;,~no1'5y.                       .

   co/2-<1/ 2-0                                                             ().-1/4__, ~ / ~ -
Date   l         l                                                   U.S. District Judge/U.S. Magistrate Judge
            Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 6 of 9

                                                                                                    March 31, 2020


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                 VIDEOCONFERENCE OR
                             -v-
                                                                                 (E)LECONFS~cr ~ rtt \
                                                                                 T
                                                                             2       -CR-    ( )( )         )
                                       Defendant(s).
-----------------------------------------------------------------X
                    Jeremy Sheeran
 Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ hereby voluntarily consents to
 participate in the following proceeding via videoconferencing/Teleconference:

>-{_     Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Ba ii/Revocation/Detention Hearing

         Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence



                                                                        ~------'
                                                                     Defense Counsel's Signature




  :Ie/<€-M Y5'1e e,h:,v\                                                     Evan           Lipton
Print Defendant's Name                                               Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.

                                      f o/).. "t ( :2-0
Date                                                                 U.S. District Judge/US Magistrate Juetge -
              Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 7 of 9




UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK
·····················································································x
UNITED STATES OF AMERICA,
                                                                                                        CONSENT TO PROCEED BY
                                         -v-                                                            VIDEOCONFERENCE OR
                                                                                                        TELECONFERENCE

Andrew McKean,                                                                                            20-CR-521 (CM )
                                               Defendant.
·····················································································x

Andrew McKean hereby voluntarily consents to participate in the following proceeding via
videoconferencing/Teleconference:

              Initial Appearance/Appointment of Counsel

            Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
            Indictment Form)

              Preliminary Hearing on Felony Complaint

              Bail/Revocation/Detention Hearing

_X_           Status and/or Scheduling Conference

              Misdemeanor Plea/Trial/Sentence




   ~ ' \ ' \ \ . '\'\'\~                                                                  Steve Ziuou

 ANDREW MCKEON                                                                           STEVE ZISSOU




This proceeding was conducted by reliable videoconferencing technology.




                                                                                         U.S. District Judgefl.l:.~- Magisll ate Judge -
         Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 8 of 9




                                                                                                       March 31, 2020


    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -·- ·- ·-·----- --·········· •••.• -··· ··-······-···· ···· -··· X
    UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY
                                                                                   VIDEOCONFERENCE OR
                                · V·                                               TELECONFERENCE


::J ~ f0€ s   CA~ ( l(._      f;r fY_,
                                                                                ~0-cR?il. ( )( I (C(\'\)
                                          Defendant(s),
    - ------- -- -···--·-···•-··- --                     ---------x

    Defendant        St o\ \-          Q,o cY\ ~               hereby voluntarily consents to
    participate in the following proceed ing via videoconferencing/Teleconference:

              Initlal Appearance/ Appointment of Counsel

              Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
              Indictment Form)

              Preliminary Hearing on Felony Complaint

              Bail/Revocation/Detention Hearing

     X        Status and/or Scheduling Conference

              Misdemeanor Plea/Trial/Sentence




   d~AP
     Defendant's Signature
                                                                  A(~    Defense Counsel's Signature
     (Judge may obtain verbal consent on
     Record and S~n for Defendant)

      s~J\W~
     Print Defendant's Name                                              Print Defense Counsel's Name



     This proceeding was conducted by reliable videoconferencing technology.

                                                                                   ~k_,t£_
                                                                         U.S. District Judge/U.S. Magistrate Judge
                    Case 1:20-cr-00521-CM Document 56 Filed 10/29/20 Page 9 of 9
                                                                                                   March 31, 2020


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------- -----------------* --------               /4=   --X
 UNITED STATES OF AMERICA,                                                   CONSENT TO PROCEED BY
                                                                             VIDEOCONFERENCE OR
                           -v-                                               TELECONFERENCE

          lfAJ'HUA 6-ifJS•rJ                                                 ~() -CR-l~ ,, ) ( )
                                     Defendant(s).
 --- -             - · --------·-·· ··-··---·-----------------X

 Defendant __ft_ll_1'1-A,4..;_
                        ·_A'--_b_J..;_f)._tS_0_,J_._· _ _ _ _ _ _ hereby voluntarily con~ents to
 participate in the following proceeding via videoconferencing/Teleconference:

           Initial Appearance/Appointment of Counsel

           Arraignment (If on Felony lnformationJ Defendant Must Sign Separate Waiver of
           Indictment Form)

           Preliminary Hearing on Felony Complaint

           Bail/Revocation/Detention Hearing

   )ii(   Status and/or Scheduling Conference

          Misdemeanor Plea/Trial/Sentence




D~~-

(Judge may obtain verbal consent on
Record and Sign for Defendant)
       ,4114. -n-/wA G-J fJ ,5o,./
Print Defendant's Name                                            Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.




Date                                                           U.S. District Judge/U.S. Magistrate Judge
